Case 1:19-cv-00684-PLM-PJG ECF No. 11, PagelD.56 Filed 10/05/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT FILED -GR
FOR THE WESTERN DISTRICT OF MICHIGAN Gotabens. ae 11:29 AM
SOUTHERN DIVISION U.S. DISTRICT OUT

WESTERN DISTRICT OF MICHIGAN
BY_th SCANNED BY 1 [0/5/20

RICKY R. FRANKLIN Civil Action No: 1:19-cv-00684

Plaintiff,

LENDING CLOUD
Defendant

Cr Mr Or? 7 MN OH? MM MD

PLAINTIFFS NOTICE TO SHOW CAUSE AND VOLUNTARY
DISMISSAL WITHOUT PREJUDICE

As directed by this Court in (“ECF 10”) Plaintiff responds to the “show cause
order”. Plaintiff, Ricky R. Franklin, by and through himself hereby gives notice
that the U.S. Marshal Service is unable to locate the Defendant in this matter.
Further, as evidenced by ECF Nos. 6, 9 the company no longer exist and was
closed down by the Kent County Sheriff's office. As such, Pursuant to Rule
41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff, hereby gives

notice of the voluntary dismissal of this action without prejudice.

Date: 01 October 2020 ISI OF ge
Ricky R. Franklin

708 Brambling Way

Stockbridge, GA 30281

rrfrank12@hotmail.com

 
Case 1:19-cv-00684-PLM-PJG ECF No. 11, PagelD.57 Filed 10/05/20 Page 2 of 3

Ricky Franklin
708 Brambling Way
Stockbridge, GA 30281

 

dee! poe fete Moff eye tyetgge toh

Chee

COM

— ee.

ee
a?
Case 1:19-cv-00684-PLM-PJG ECF No. 11, PagelD.58 Filed 10/05/20 Page 3 of 3

 

E rm
m °
< m0
le, ™
ei <
wl m
2 7
a

= iS
a wo
& >

 

— OF Coet”
cnvdn4an Sy NW, 4 S99
i os
Rap is (Mt 4 a
